Ames, J.
The statute which makes gross and confirmed habits of intoxication a ground of divorce does not undertake to define those terms, and they probably do not admit of precise definition. It does not point out how long continued or how frequent the intoxication must be to be pronounced habitual, or to what extreme it must be carried to be properly described as gross. St. 1870, c. 404. The evidence reported in this bill of exceptions is to the effect that the libellee, for a period of twelve or fifteen years, had as often as three or four times a year yielded to an impulse to drink to excess; that on such occasions he became grossly intoxicated, continuing in that condition a week or ten days together; and that at such times he went or was sent to an, asylum for inebriates; that when the desire for drink came upon him, he could not resist, and that a single glass would bring on excessive drinking, and a renewal of gross intoxication. It was also shown that there had been no apparent improvement in his habits in this respect, and that any undue excitement would make him drink. Upon this evidence, the judge was justified in his finding; or, to say the least, it is impossible for us to say, as matter of law, that his finding was erroneous.

Exceptions overruled.